Case: 1:21-cv-00153 Document #: 12-3 Filed: 01/13/21 Page 1 of 2 PageID #:1841




                           EXHIBIT 2
       Case: 1:21-cv-00153 Document #: 12-3 Filed: 01/13/21 Page 2 of 2 PageID #:1842




Reg. No. 4,376,980          Torres, Christopher Orlando (UNITED STATES INDIVIDUAL), AKA PRGuitarman
                            1900 Avenue Of The Stars, 25th Floor
Registered Jul. 30, 2013    C/o Kia Kamran P.c.
                            Los Angeles, CALIFORNIA 900674301
Amended Jan. 29, 2019       CLASS 9: Computer application software for use with mobile phones and portable media
                            players, namely, software for manipulating a character through a series of challenges
Int. Cl.: 9, 25             displayed on the device's screen or monitor

Trademark                   FIRST USE 4-30-2011; IN COMMERCE 4-30-2011

Principal Register          CLASS 25: T-shirts * related to an Internet meme of an animated cat *

                            FIRST USE 7-31-2012; IN COMMERCE 7-31-2012

                            THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                            PARTICULAR FONT STYLE, SIZE OR COLOR

                            No claim is made to the exclusive right to use the following apart from the mark as shown:
                            "CAT"

                            SER. NO. 85-357,643, FILED 06-28-2011
